              Case 1:19-cv-01584-SKO Document 14 Filed 06/23/20 Page 1 of 2


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                       )   Case No. 1:19-cv-01584
     Leon Johnson,                                       )
10                                                       )   STIPULATION AND ORDER FOR
                    Plaintiff,                           )   EXTENSION OF TIME
11                                                       )
            vs.                                          )
12                                                       )
     ANDREW SAUL,                                        )
13   Commissioner of Social Security,                    )
                                                         )
14                                                       )
                    Defendant.                           )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from July 13, 2020 to August 12, 2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   OPENING BRIEF . All other dates in the Court’s Scheduling Order shall be extended
21   accordingly.
22          This is Plaintiff’s second request for an extension of time, but first request for this task.
23   Good cause exists for this request. Due to the ongoing pandemic with COVID-19 and the various
24   executive orders throughout Fresno County and now the State of California, along with the
25   recommendations for Social Distancing, Plaintiff’s Counsel is operating with very limited staff.
26          However, Counsel has secured two additional assistants to ensure support for federal court
27   work, and is in the process of having additional counsel admitted to the Eastern District to allow
28   for the handling of the increasing case load.



                                                     1
                Case 1:19-cv-01584-SKO Document 14 Filed 06/23/20 Page 2 of 2



 1
 2            Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
 3   and Court for any inconvenience this may cause.
                                          Respectfully submitted,
 4
 5   Dated: June 20, 2020                    PENA & BROMBERG, ATTORNEYS AT LAW

 6
                                         By: /s/ Jonathan Omar Pena
 7
                                            JONATHAN OMAR PENA
 8                                          Attorneys for Plaintiff

 9
10
     Dated: June 20, 2020                    MCGREGOR W. SCOTT
11                                           United States Attorney
                                             DEBORAH LEE STACHEL
12                                           Regional Chief Counsel, Region IX
13                                           Social Security Administration

14
                                         By: */s/ Margaret Lehrkind
15                                          Margaret Lehrkind
16                                          Special Assistant United States Attorney
                                            Attorneys for Defendant
17                                          (*As authorized by email on 6/20/2020)
18                                                  ORDER
19
              Pursuant to the parties’ above stipulation, for good cause shown, Plaintiff shall file and
20
     serve his opening brief by no later than August 12, 2020. All other deadlines in the scheduling
21
22   order are modified accordingly.

23
24
     IT IS SO ORDERED.
25
26   Dated:     June 22, 2020                                       /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
27
28



                                                    2
